        Case 1:18-cv-10225-MLW Document 381 Filed 10/03/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 LILIAN PAHOLA CALDERON JIMENEZ
 and LUIS GORDILLO, et al.,

 Individually and on behalf of all others
 similarly situated,
                                                             No. 1:18-cv-10225-MLW
                  Plaintiff-Petitioners,

        v.

 KEVIN K. McALEENAN, et al.,

                  Defendants-Respondents.


                    PETITIONERS’ CONSENTED-TO MOTION TO SEAL

       Pursuant to Federal Rule of Civil Procedure 26(c), Local Rule 7.2, the July 30, 2019

Stipulated Protective Order, Dkt. 316, and the Court’s August 7, 2019 Order, Dkt. 338,

Petitioners respectfully move for leave to file the following unredacted motion and memorandum

under seal: (1) Petitioners’ Motion for Immediate Interim Release; and (2) Petitioners’ Second

Supplemental Memorandum in Support of their Motions for Order to Show Cause and for

Interim Relief.

       These documents contain class members’ sensitive personal information, including

information about criminal histories, as well as class members’ names, which can be connected

to personally sensitive information in other filings on the docket, including about criminal

histories, marriages, children, and the medical conditions of their family members. This

information is designated as confidential under the Protective Order. Petitioners’ memorandum

also quotes a statement made during a sealed lobby conference.
      Case 1:18-cv-10225-MLW Document 381 Filed 10/03/19 Page 2 of 3




     Respectfully submitted this 3rd day of October, 2019.


                                                 /s/ Kevin S. Prussia
Matthew R. Segal (BBO # 654489)
Adriana Lafaille (BBO # 680210)                  Kevin S. Prussia (BBO # 666813)
AMERICAN CIVIL LIBERTIES UNION                   Michaela P. Sewall (BBO # 683182)
FOUNDATION OF MASSACHUSETTS,                     Shirley X. Li Cantin (BBO # 675377)
INC.                                             Jonathan Cox (BBO # 687810)
211 Congress Street                              Colleen M. McCullough (BBO # 696455)
Boston, MA 02110                                 Matthew W. Costello (BBO # 696384)
(617) 482-3170                                   WILMER CUTLER PICKERING
                                                   HALE AND DORR LLP
Kathleen M. Gillespie (BBO # 661315)             60 State Street
Attorney at Law                                  Boston, MA 02109
6 White Pine Lane                                Telephone: (617) 526-6000
Lexington, MA 02421                              Facsimile: (617) 526-5000
(339) 970-9283                                   kevin.prussia@wilmerhale.com
                                                 michaela.sewall@wilmerhale.com
                                                 shirley.cantin@wilmerhale.com
                                                 jonathan.cox@wilmerhale.com
                                                 colleen.mccullough@wilmerhale.com
                                                 matthew.costello@wilmerhale.com

                                                 Attorneys for Petitioners




                                             2
        Case 1:18-cv-10225-MLW Document 381 Filed 10/03/19 Page 3 of 3



            CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       I certify that, in accordance with Local Rule 7.1(a)(2), counsel for Petitioners conferred

with counsel for Respondents on October 3, 2019 in an attempt to resolve the issues raised in this

motion. Respondents consent to this motion.

                                                     /s/ Colleen M. McCullough
                                                     Colleen M. McCullough




                                                3
